In an action to foreclose two mortgages upon real property, the defendants Ebrahim Gabbaizadeh and Yafa Gabbaizadeh appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (O’Connell, J.), entered October 28, 1996, as granted the plaintiffs’ motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs established their prima facie entitlement to judgment, inter alia, by offering proof of the mortgages and the defendants’ default in payments (see, Colonial Commercial Corp. v Breskel Assocs., 238 AD2d 539; Federal Deposit Ins. Corp. v Kaye, 224 AD2d 578; Citibank v Pierre, 213 AD2d 443). Since the defendants’ opposition papers failed to demonstrate the existence of material issues of fact, the court properly granted the plaintiffs’ motion (see, Andre v Pomeroy, 35 NY2d 361; Citibank v Pierre, supra; Kazakias v Bistricer, 180 AD2d 666; Assing v United Rubber Supply Co., 126 AD2d 590). Miller, J. P., Ritter, Krausman and Goldstein, JJ., concur.